Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 4/16/21 limit the total amount of sodium and calcium sulfated ash to 0.4% by mass, and require that the ZDDP be derived from either secondary alcohol or primary and secondary alcohol. These amendments satisfactorily address the issues raised with applicant’s showing of unexpected results in the office action mailed 10/20/20, since one of ordinary skill in the art would expect calcium and sodium detergents have a similar effect on LSPI events, and the claims now exclude ZDDP derived from only primary alcohols, which the Fletcher reference discussed in the previous office action teaches as substantially increasing LSPI events. The data supplied by applicant in the specification and the declarations of Ritchie is therefore sufficient to demonstrate that the claimed method provides an unexpectedly superior improvement in reducing LSPI events, overcoming the prima facie case of obviousness over Mosier. The rejections of record are therefore withdrawn and the claims allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771